DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 7, 11, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, of U.S. Patent No. 10,636,428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.

16/839,872
U.S. Patent No. 10,636,428 B2
1. A voice-commanded device method of operation, comprising: 
detecting a voice command; 


determining a local weight based on a weight criterion; 




receiving, from at least one other voice-commanded device that has detected the voice command, a received weight that is locally determined at the at least one other voice- commanded device based on the same weight criterion; 
determining that the local weight is higher than the received weight; 

and based on determining that the local weight is higher than the received weight, self- designating as the target device for responding to the detected voice command and, subsequently, responding to the voice command.  





2. The method of operation of claim 1, wherein the weight criterion comprises a plurality of weight criteria.  
4. The method of operation of claim 2, wherein at least one of the plurality of weight criteria comprises a random seed weight.  
6. The method of operation of claim 2, wherein at least one of the plurality of weight criteria comprises a weight criterion based on an active/non-active status of the voice-commanded device.  
7. The method of operation of claim 2, wherein at least one of the plurality of weight criteria comprises a weight criterion based on an ON/OFF status of a display of the voice-commanded device.  
meets a predetermined decibel threshold.  
16. The method of operation of claim 1, wherein the received weight is received in the form of a broadcasted sound signal.  





18. A voice-commanded device method of operation, comprising: 




detecting a voice command; 


determining a first local weight based on a first weight criterion from a plurality of weight criteria; 
receiving, from at least one other voice-commanded device that has detected the voice command, a first received weight that is locally determined at the at least one other voice- commanded device based on the same first weight criterion; 

determining that the first local weight is equal to the first received weight; based on the determination that first local weight is equal to the first received weight, determining a second local weight based on a second weight criterion from the plurality of weight criteria; 

receiving, from the at least one other voice-commanded device that has detected the voice command, a second received weight that is locally determined at the at least one other voice- commanded device based on the same second weight criterion; determining that second local weight is higher than the second received weight; 

and based on determining that the second local weight is higher than the second received weight, self-designating as the target device for responding to the detected voice command and, subsequently, responding to the voice command.  
19. The method of operation of claim 18, wherein the second weight criterion comprises a random seed weight.  



detecting a voice command at each of a plurality of devices that have received the voice command; 
determining a local weight for the voice command at each of the plurality of devices;
transmitting the local weight of each respective device to each of the other devices of the plurality of devices; 
receiving, at each respective device, the determined weights from each of the other devices of the plurality of devices; 


determining, at each respective device, whether the local weight of the respective device is a highest weight among the local weight and the received weights;
 in response to determining, at one of the respective devices, that the local weight is the highest weight, designating the one respective device as the target device for the voice command; 
and in response to determining that the local weight is not the highest weight at the remainder of the plurality of devices, ignoring, by the remainder of the plurality of devices, the voice command. 
    2. The method of claim 1, wherein the local weight of each respective device is transmitted via a sound signal that comprises a plurality of sound pulses representing the local weight. 
    3. The method of claim 2, wherein the local weight comprises a plurality of criterion weights, and wherein each sound pulse of the plurality of sound pulses of the sound signal represents one criterion weight of the plurality of criterion weights. 
    5. The method of claim 1, wherein the determined local weight is additionally based on at least one of the following: a sound volume detected at the given device, a device category of the given device, or at least one context in which the voice command was detected. 
whether the given device is active and whether a screen of the given device is active. 
    7. The method of claim 1, wherein the determined local weight is additionally based on a random seed weight. 



 9. A device for determining a target device for a voice command, the device comprising: at least one processing device; and at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the device to: 
detect a voice command at each of a plurality of device that have received the voice command; 
determine a local weight for the detected voice command at each of the plurality of devices; 
transmit via a sound signal the local weight of each respective device to each of the other devices of the plurality of devices receive, at each respective device, the determined weights from each of the other devices of the plurality of devices; 
determine, at each respective device, whether the local weight for the respective device is a highest weight among the local weight of the respective device and the received weights at the respective device; 








and in response to determining, at one of the respective devices, that the local weight is the highest weight, designate the one respective device as the target device for the voice command; and in response to determining that the local weight is not the highest weight at the remainder of the plurality of device, ignore, by the remainder of the plurality of devices, the voice command. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 13, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalan U.S. PAP 2017/0076720 A1.

Regarding claim 1 Gopalan teaches a voice-commanded device method of operation, comprising: 
detecting a voice command (received audio input, see par. [0076]); 
determining a local weight based on a weight criterion ( weighted audio signal metric values, see par. [0010]; An audio signal metric value may include a signal-to-noise ratio, a spectral centroid measure, a speech energy level, a spectral flux, a particular percentile frequency (e.g., 90.sup.th percentile frequency), a periodicity, a clarity, a harmonicity, and so on, see par. [0077]); 
receiving, from at least one other voice-commanded device that has detected the voice command, a received weight that is locally determined at the at least one other voice- commanded device based on the same weight criterion (one or more audio signal metric values may be received from each voice-enabled device, see par. [0077]); 
determining that the local weight is higher than the received weight (multiple voice-enabled devices may be ranked. The operation 406 may be based on audio signal metric values for individual ones of the multiple voice-enabled devices, see par. [0079]); 
and based on determining that the local weight is higher than the received weight, self- designating as the target device for responding to the detected voice command and (At 408, a voice-enabled device may be selected to serve as a selected voice-enabled device. As one example, the operation 408 may select a voice-enabled device that appears at the top of a 

Regarding claim 2 Gopalan teaches the method of operation of claim 1, wherein the weight criterion comprises a plurality of weight criteria (a voice-enabled device may send other types of audio signal metric values (e.g., weighted audio signal metric values, etc, see par. [0010]).  
Regarding claim 3 Gopalan teaches the method of operation of claim 2, wherein the local weight and the received weight are determined based on an aggregation of at least a portion of the plurality of weight criteria (adjusting the beamformer's weights and delays, source signals that originate from a desired direction are summed in phase, see par. [0051]).  
Regarding claim 4 Gopalan teaches the method of operation of claim 2, wherein at least one of the plurality of weight criteria comprises a random seed weight (weighted audio signal metric values, see par. [0010])  
Regarding claim 5 Gopalan teaches the method of operation of claim 2, wherein at least one of the plurality of weight criteria comprises an inherent weight based on a type of the voice-commanded device (each of the voice-enabled devices 104 may be any type of device configured with any number of components, see par. [0019]).  
Regarding claim 6 Gopalan teaches the method of operation of claim 2, wherein at least one of the plurality of weight criteria comprises a weight criterion based on an active/non-active status of the voice-commanded device (the beam selector module 314 can first determine smoothed audio signal metric values of candidate beamformed audio signals. The beam selector 
Regarding claim 11 Gopalan teaches the method of operation of claim 1, wherein detecting the voice command includes determining the voice command meets a predetermined decibel threshold (The predetermined distance/proximity may be set to any value, such as an average distance (determined over time) at which a user can be heard by a voice-enabled device when speaking at a particular decibel level, see par. [0030]).  
Regarding claim 13 Gopalan teaches the method of operation of claim 1, wherein the received weight is received in the form of a broadcasted electrical signal (the voice-enabled device may send the audio signal metric value of the selected beamformed audio signal to the service provider to enable the service provider to select a voice-enabled device to handle processing of the audio input, see par. [0010]).  
Regarding claim 16 Gopalan teaches the method of operation of claim 1, wherein the received weight is received in the form of a broadcasted sound signal (The beamformer module 310 may receive input signals from the microphones 308 and perform signal processing on the input signals to generate audio signals, see par. [0046]).  
Regarding claim 17 Gopalan teaches the method of operation of claim I, further comprising broadcasting the local weight (one or more audio signal metric values may be received from each voice-enabled device, see par. [0077]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan U.S. PAP 2017/0076720 A1, in view of Newendorp U.S. PAP 2016/0260431 A1.

Regarding claim 7 Gopalan does not teach the method of operation of claim 2, wherein at least one of the plurality of weight criteria comprises a weight criterion based on an ON/OFF status of a display of the voice-commanded device.  
In the same field of endeavor Newendorp teaches techniques for triggering services and/or applications on electronic devices using spoken input, see par. [0004]. I/O processing module 728 can optionally obtain contextual information associated with the user input from the user device, along with or shortly after the receipt of the user input. The contextual information can include user-specific data, vocabulary, and/or preferences relevant to the user input. In some examples, the contextual information also includes software and hardware states of the user device at the time the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received, see par. [0215].
It would have been obvious to combine the Gopalan invention with the teachings of Newendorp for the benefit of nearby devices to communicate with one another such that some devices refrain from responding to a user's spoken input, see par. [0008].
claim 8 Gopalan does not teach the method of operation of claim 1, further comprising receiving a predetermined hierarchy of a plurality weight criterion. 
Newendorp teaches that the wearable device 802 and phone device 804 (and any other compatible devices owned by the user) can share a configuration setting that identifies one of the devices as being a default preferred device for responding to voice triggers, see par. [0254].
It would have been obvious to combine the Gopalan invention with the teachings of Newendorp for the benefit of nearby devices to communicate with one another such that some devices refrain from responding to a user's spoken input, see par. [0008].

Regarding claim 9 Newendorp teaches the method of operation of claim 8, wherein the hierarchy of the plurality of weight criteria is configurable (contextual information can be dynamic, and can change with time, location, content of the dialogue, and other factors, see par. [0223]).  
Regarding claim 10 Gopalan does not teach the method of operation of claim 8, wherein the hierarchy changes in accordance with a location of the voice-commanded device (contextual information can be dynamic, and can change with time, location, content of the dialogue, and other factors, see par. [0223]).  
Regarding claim 14 Gopalan does not teach the method of operation of claim I, wherein the received weight is received in the form of a broadcasted infra-red (IR) signal.  
Newendorp teaches an infrared port in the I/O subsystem on the device 200, see par. [0057]).
Regarding claim 15 Gopalan does not teach the method of operation of claim 1, wherein the received weight is received in the form of a broadcasted light signal.  
.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan U.S. PAP 2017/0076720 A1, in view of Leppanen U.S. PAP 2015/0228274 A1.

Regarding claim 18 Gopalan teaches a voice-commanded device method of operation, comprising: 
detecting a voice command (received audio input, see par. [0076]); 

determining a first local weight based on a first weight criterion from a plurality of weight criteria ( weighted audio signal metric values, see par. [0010]; An audio signal metric value may include a signal-to-noise ratio, a spectral centroid measure, a speech energy level, a spectral flux, a particular percentile frequency (e.g., 90.sup.th percentile frequency), a periodicity, a clarity, a harmonicity, and so on, see par. [0077]); 
receiving, from at least one other voice-commanded device that has detected the voice command, a first received weight that is locally determined at the at least one other voice- commanded device based on the same first weight criterion (one or more audio signal metric values may be received from each voice-enabled device, see par. [0077]); 
determining that second local weight is higher than the second received weight (multiple voice-enabled devices may be ranked. The operation 406 may be based on audio signal metric values for individual ones of the multiple voice-enabled devices, see par. [0079]); 
and based on determining that the second local weight is higher than the second received weight, self-designating as the target device for responding to the detected voice command and, 
However Gopalan does not teach determining that the first local weight is equal to the first received weight; based on the determination that first local weight is equal to the first received weight, determining a second local weight based on a second weight criterion from the plurality of weight criteria; receiving, from the at least one other voice-commanded device that has detected the voice command, a second received weight that is locally determined at the at least one other voice- commanded device based on the same second weight criterion.
In the same field of endeavor Leppanen teaches that multiple audio samples captured by the identified devices are received. An audio sample comprising a voice of the user of the principal device is selected from among the multiple audio samples captured by the identified devices based on suitability of the audio sample for speech recognition, see abstract. In some embodiments, the audio samples may be converted, via speech recognition, to corresponding text strings. Recognition confidence values corresponding to a level of confidence that a corresponding text string accurately reflects content of the audio sample from which it was converted may be determined. A recognition confidence value indicating a level of confidence as great or greater than the determined recognition confidence values may be identified, and an audio sample corresponding to the identified recognition confidence value may be selected. Alternatively, the audio samples may be analyzed to identify an audio sample that is equally well suited or more well suited for speech recognition and the identified audio sample may be 
It would have been obvious to one of ordinary skill in the art to combine the Gopalan invention with the teachings of Leppanen for the benefit of selecting the most suitable audio sample( see par. [0028]).

Regarding claim 19 Gopalan teaches the method of operation of claim 18, wherein the second weight criterion comprises a random seed weight (weighted audio signal metric values, see par. [0010])  
Regarding claim 20 Gopalan teaches a voice-commanded device method of operation comprising: 
detecting a voice command (received audio input, see par. [0076]); 

determining a first local weight based on a first weight criterion comprising at least one of an inherent weight based on a type of the voice-commanded device, a weight criterion based on an active/non-active status of the voice-commanded device and a weight criterion based on an active/non-active status of the voice-commanded device ( weighted audio signal metric values, see par. [0010]; An audio signal metric value may include a signal-to-noise ratio, a spectral 
receiving, from at least one other voice-commanded device that has detected the voice command, a first received weight that is locally determined at the at least one other voice- commanded device based on the same first weight criterion (one or more audio signal metric values may be received from each voice-enabled device, see par. [0077]); 
determining that second local weight is higher than the second received weight (multiple voice-enabled devices may be ranked. The operation 406 may be based on audio signal metric values for individual ones of the multiple voice-enabled devices, see par. [0079]); 
and based on determining that the second local weight is higher than the second received weight, self-designating as the target device for responding to the detected voice command and, subsequently, responding to the voice command  (At 408, a voice-enabled device may be selected to serve as a selected voice-enabled device. As one example, the operation 408 may select a voice-enabled device that appears at the top of a ranking, see par. [0080]), subsequently, responding to the voice command (a task may be performed based at least in part on the processed audio signal, see par. [0081]).  
However Gopalan does not teach determining that the first local weight is equal to the first received weight; based on the determination that first local weight is equal to the first received weight, determining a second local weight based on a second weight criterion from the 
In the same field of endeavor Leppanen teaches that multiple audio samples captured by the identified devices are received. An audio sample comprising a voice of the user of the principal device is selected from among the multiple audio samples captured by the identified devices based on suitability of the audio sample for speech recognition, see abstract. In some embodiments, the audio samples may be converted, via speech recognition, to corresponding text strings. Recognition confidence values corresponding to a level of confidence that a corresponding text string accurately reflects content of the audio sample from which it was converted may be determined. A recognition confidence value indicating a level of confidence as great or greater than the determined recognition confidence values may be identified, and an audio sample corresponding to the identified recognition confidence value may be selected. Alternatively, the audio samples may be analyzed to identify an audio sample that is equally well suited or more well suited for speech recognition and the identified audio sample may be selected,. See par. [0005]. Multi-device speech recognition apparatus 200 may be configured to analyze each of audio samples 400, 402, and 404 to determine their suitability for speech recognition. For example, multi-device speech recognition apparatus 200 may determine one or more of a signal-to-noise ratio, an amplitude level, a gain level, or a phoneme recognition level for each of audio samples 400, 402, and 404. Audio samples 400, 402, and 404 may then be ordered based on their suitability for speech recognition, see par. [0028].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Tukka teaches a method for operating an electronic device managing voice-based interaction in an Internet of things (IoT) network system, the method comprising: identifying a first voice utterance of a user from a first IoT device among a plurality of IoT devices in the IoT network system; identifying at least one second voice utterance of the user from at least one second IoT device among the plurality of IoT devices in the IoT network system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656